Citation Nr: 0831310	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  06-19 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder.  

3.  Entitlement to service connection for a skin disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to July 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from February 2006 and June 2006 rating decisions of 
a Department of Veterans Affairs (VA) Regional Office (RO) 
that reopened the veteran's claim for service connection for 
an acquired psychiatric disorder and denied the veteran's 
claims for service connection for an acquired psychiatric 
disorder and a skin disability.  The veteran testified before 
the Board in June 2008.  


FINDINGS OF FACT

1.  The claim for service connection for an acquired 
psychiatric disorder was previously denied in a September 
1984 Board decision.  The veteran did not appeal that 
decision.  

2.  Evidence received since the last final decision in 
September 1984 relating to service connection for an acquired 
psychiatric disorder is new and raises a reasonable 
possibility of substantiating the claim.  

3.  The veteran's diagnosed acquired psychiatric disorder 
first manifested many years after service and is not shown to 
be related to his service or to any incident therein. 

4.  The veteran's diagnosed skin disability first manifested 
many years after service and is not shown to be related to 
his service or to any incident therein. 


CONCLUSIONS OF LAW

1.  The September 1984 Board decision that denied service 
connection for an acquired psychiatric disorder is final.  
New and material evidence has been submitted to reopen the 
claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156, 3.160(d), 20.302, 20.1103 (2007).  

2.  The veteran's current acquired psychiatric disorder was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  

3.  The veteran's current skin disability was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence 

In a September 1984 decision, the Board denied the veteran's 
claim for service connection for an acquired psychiatric 
disorder.  In June 2006, the RO reopened the claim for 
service connection for an acquired psychiatric disorder and 
then denied the claim.  While the RO already determined that 
new and material evidence had been submitted to reopen the 
veteran's claim for service connection for an acquired 
psychiatric disorder, the Board must still consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In a decision dated in September 1984, the Board denied the 
veteran's claim for service connection for an acquired 
psychiatric disorder.  The veteran did not appeal that 
decision.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.302, 20.1103 (2007).  Thus, the September 
1984 Board decision became final because the appellant did 
not file a timely appeal.  

The claim for entitlement to service connection for an 
acquired psychiatric disorder may be reopened if new and 
material evidence is submitted for the claim.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The veteran filed this 
application to reopen his claim for service connection for an 
acquired psychiatric disorder in April 2006.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claims.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).  

The evidence before VA at the time of the prior final denial 
consisted of the service medical records, post-service 
private medical records, a VA examination, and the veteran's 
statements.  The Board found that there was no evidence that 
the psychiatric disorder was incurred in or aggravated by 
service, and the claim was denied.  

The veteran applied to reopen his claim for service 
connection for an acquired psychiatric disorder in April 
2006.  The Board finds that the evidence received since the 
last final decision is new and raises a reasonable 
possibility of substantiating the veteran's claim.  

In support of his application to reopen his claim for service 
connection, the veteran submitted statements from former 
employees at medical clinics.  The former employees state 
that the veteran had been treated for depression and nerves 
at the medical clinics in the 1950s but that the medical 
clinics had closed or been taken over by other physicians, 
and the veteran's medical records had consequently been 
destroyed.    

The Board finds that new and material evidence has been 
submitted with regard to the claim for service connection for 
an acquired psychiatric disorder.  The claim was previously 
denied because there was no evidence that the veteran had an 
acquired psychiatric disorder during his period of service.  
The veteran has submitted evidence showing that he had been 
treated for an acquired psychiatric disorder during his 
period of active service.   

Accordingly, with the new evidence presumed credible for the 
purpose of determining whether the claim should be reopened, 
the Board finds that new and material evidence has been 
submitted.  Therefore the claim for service connection for an 
acquired psychiatric disorder is reopened.  38 C.F.R. 
§ 3.156(a).  This does not mean that service connection is 
granted.  Rather, the merits of the claim for service 
connection will have to be reviewed on a de novo basis, as 
addressed below.

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the statement of the 
case provided the veteran with the laws and regulations 
pertaining to consideration of the claim on the merits.  
Additionally, the Board notes that the discussion in the 
statement of the case essentially considered the veteran's 
claim on the merits.  Also, the veteran has provided 
arguments addressing his claim on the merits.  The Board 
therefore finds that, given that the veteran had adequate 
notice of the applicable regulations, he would not be 
prejudiced by the Board's review of the merits of the claim 
at this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including psychoses, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).    

Acquired Psychiatric Disorder 

The veteran's available service medical records are negative 
for any complaints of or treatment for an acquired 
psychiatric disorder.  Since there were no recorded 
complaints of an acquired psychiatric disorder during 
approximately three years of service, the Board finds that 
the weight of the evidence demonstrates that chronicity in 
service is not established in this case.  38 C.F.R. 
§ 3.303(b).    

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for an 
acquired psychiatric disorder.  38 C.F.R. § 3.303(b).  

The first post-service evidence of symptoms of an acquired 
psychiatric disorder is a December 1979 private medical 
report where the veteran was diagnosed with depression.  

Post-service private and VA medical records dated from 
January 1980 to February 2008 show that the veteran received 
intermittent treatment for depression, anxiety, grief 
reaction, and bereavement. 

The veteran submitted undated statements from former 
employees of medical clinics where he had been treated.  
Those individuals state that the veteran had been treated at 
the clinics for a nervous condition and depression in the 
1950s.  The employees further stated that the clinics closed 
and that the veteran's records were subsequently destroyed.    

On VA examination in May 1983, the veteran reported that he 
did not remember whether he had trouble with his nerves 
during service and that he began having difficulties after 
discharge from service.  He complained of nervous episodes 
and becoming depressed and crying.  Examination revealed the 
veteran to be tense and anxious throughout the interview.  
The veteran stated that he had been very depressed and that 
he wished he could just lie down and die to get it over with.  
He complained of sleep difficulties.  There was no evidence 
of any psychotic symptoms, hallucinations, delusions, or 
thought disorders.  The examiner diagnosed the veteran with 
chronic generalized anxiety and chronic dysthymic disorder.  

At an April 2007 VA examination, the veteran reported 
contracting typhus during his period of active duty and being 
treated for anxiety and depression soon after discharge from 
service.  The examiner noted that she had no actual 
confirmation of the veteran's diagnosis or treatment at that 
time because his medical records had been purged.  The 
veteran complained of waking often during the night and 
sleeping poorly.  He reported feeling tired all of the time 
and having to take naps during the day.  He stated that he 
had poor concentration and that he was easily frustrated due 
to being unable to focus.  He reported feeling badly about 
being unable to provide for his family and stated that he 
felt that he let them down.  He stated that he did not 
socialize and did not do anything because he simply did not 
feel like it.  He denied suicidal ideation.  Examination 
revealed good hygiene and neat dress.  The veteran was 
pleasant and cooperative with dysphoric mood and congruent 
affect.  He was tearful several times during the session.  He 
was alert and oriented in three spheres, had linear and 
coherent speech, and had normal thought content and 
processes.  There was no evidence of delusions, 
hallucinations, inappropriate behavior, suicidal or homicidal 
ideation, or gross memory loss or impairment.  The examiner 
reviewed the entire claims file and diagnosed the veteran 
with chronic adjustment disorder with mixed anxiety and 
depressed mood.  The examiner stated that research into 
typhus did not result in any psychiatric symptoms being 
related to the illness.  The examiner opined that the 
veteran's anxiety and depression probably resulted from his 
difficulty in maintaining employment due to being a "health 
hazard."  The examiner further concluded that it was as 
likely as not that the veteran's anxiety and depression were 
resulting from his chronic medical problems.  

On VA examination in January 2008, the veteran reported 
getting treatment for his psychiatric problems after 
discharge from service but stated that the doctors who 
treated him were now deceased.  The examiner noted that there 
were statements from nurses and assistants who had worked in 
the medical clinics where the veteran had been treated, but 
they had not provided specific information.  The veteran 
reported feeling exceptionally depressed since his twin 
brother's death and stated that he felt no reason to go on 
living.  He reported a long history of suicidal ideation but 
denied any intent or plan to harm himself.  He stated that 
everything made him anxious and that he became depressed when 
anybody said anything to him.  He complained of irritability 
with family members, crying, and not engaging in any 
recreational pursuits or activities.  He reported that he 
slept very poorly and was unable to fall asleep.  He 
complained of daytime fatigue, problems with concentration 
and focusing, a low frustration tolerance, and poor appetite.  
Examination revealed the veteran to be alert and attentive.  
His psychomotor activity was slightly slowed.  His speech was 
possibly slightly slowed as well but was otherwise fluent and 
appropriate for volume and porosity.  His mood was depressed 
and anxious, and his affect was depressed and tearful.  There 
was no evidence of perceptual disorder, inappropriate 
behavior, or gross memory loss or impairment.  The veteran 
reported chronic suicidal and homicidal ideation.  He stated 
that he was able to perform his own personal hygiene and 
maintain his daily living activities.  He was oriented in 
three spheres.  His insight appeared limited, and his 
judgment appeared functional.  The examiner reviewed the 
entire claims file and diagnosed him with severe, 
questionably recurrent major depressive disorder without 
psychosis.  The examiner opined that it was unclear if any of 
his mood disorder was a result of or caused by typhus or his 
military service.  The examiner explained that she could find 
no documentation in her medical research that showed that 
typhus resulted in any type of psychiatric symptoms.  The 
examiner concluded that she would have to resort to mere 
speculation to determine that the veteran's mood disorder was 
service-connected. 

The veteran and his wife testified before the Board at a 
video conference hearing in June 2008.  Testimony stated that 
the veteran was treated for depression and anxiety during 
service in 1955 and also after he was discharged from service 
in 1960 or 1961.  He testified that he did not have any 
problems with depression or anxiety before entering service.  
The veteran's wife reported that he suffered from anxiety and 
would cry sometimes.  She stated that sometimes he would 
become very quiet and withdraw from everything, but that 
other times he would get out of control and have to be calmed 
down.  The veteran further testified that his psychiatric 
condition had worsened since discharge from service.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the April 2007 and January 2008 VA 
medical opinions finding no nexus between the veteran's 
psychiatric disorders and his period of active service are 
probative and persuasive because the VA examiners supported 
their opinions with adequate rationales, comprehensive 
reviews of the entire claims file, and thorough clinical 
examinations.  Furthermore, there are no contrary medical 
opinions of record.    

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between an acquired psychiatric disorder 
and military service.  In addition, the evidence of record 
does not show that there was any competent diagnosis of a 
psychosis made within one year of separation, so presumptive 
service connection for an acquired psychiatric disorder is 
not warranted.  

The veteran and his wife contend that his current psychiatric 
disorder is related to his active service.  However, as 
laypersons, they are not competent to give a medical opinion 
on diagnosis, causation, or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran and his wife are competent to give evidence 
about what they experienced.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first       post-service evidence 
of the veteran's psychiatric disorder is in December 1979, 
approximately 24 years after his separation from service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board notes that the veteran has 
submitted undated statements from former clinical workers to 
establish a continuity of symptomatology.  However, those 
records do not establish that it is as likely as not that the 
veteran was treated for any mental disorder during service, 
that he was treated for a psychosis within one year following 
separation from service, or that any mental disorder is 
otherwise related to his service.  In addition, those 
statement were considered by the examiner at the time of the 
January 2008 VA examination

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's acquired 
psychiatric disorder developed in service.  Therefore, the 
Board concludes that the current psychiatric disorder was not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claim for service connection, 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Skin Disability 

The veteran's available service medical records show that he 
was treated for a skin rash in October 1953.  Since there was 
only one recorded complaint of a skin disability during 
approximately three years of service, the Board finds that 
the weight of the evidence demonstrates that chronicity in 
service is not established in this case.  38 C.F.R. 
§ 3.303(b).    

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for a skin 
disability.  38 C.F.R. § 3.303(b).  

The first post-service evidence of symptoms of a skin 
disability is a December 2005 VA medical report where the 
veteran was diagnosed with tinea unguium.  

The veteran submitted undated statements from former 
employees of medical clinics where he had been treated.  
These former employees state that the veteran had been 
treated at the clinics for a skin condition since the 1950s.  
The employees further stated that these clinics closed and 
that the veteran's records were subsequently destroyed.    

On VA examination in May 2007, the veteran complained of 
intermittently suffering from a skin rash since discharge 
from service.  He reported getting a skin rash three or four 
times per year.  He currently complained of a skin condition 
on his forearms that he treated with a cream.  He reported 
suffering from itching and stated that his arms were stinging 
like a fire.  Examination revealed keratotic lesions on the 
forearms, anteriorly on the hands, on the scalp, and on the 
side of the face.  The lesions were mainly thickened plaques 
with erythematous base that measured 1.0 to 1.5 centimeters.  
There was one erythematous macular area on the back of the 
arm that measured 2.0 to 2.5 centimeters and seemed to be 
more of a non-specific dermatitis.  The actinic keratosis 
affected about 50 percent of the exposed area and about 10 
percent of the whole body.  The examiner reviewed the entire 
claims file and noted that the veteran was treated for a skin 
rash in October 1953 that involved macular and papular 
eruptions on the shoulders and neck.  He diagnosed the 
veteran with actinic keratosis on the forearms and atopic 
dermatitis on the back of the arm.  He opined that the 
veteran's current skin disability was less likely than not 
caused by or a result of the typhus in service.  

The veteran and his wife testified before the Board at a 
video conference hearing in June 2008.  Testimony revealed 
that the veteran was treated for a heat rash in 1953 during 
service right after he contracted typhus fever.  He testified 
that the rash lasted several days and that he continued to 
have problems with it after he left service.  He reported 
that he sought treatment for his rash after discharge from 
service in 1955.  He stated that his symptoms were 
intermittent and that his rash would feel like heat bumps 
under the skin.  He reported having episodes of the rash 
several times a year.  The veteran's wife testified that she 
and the veteran got married in 1958 and that he began having 
problems with his rash after they were married.  She reported 
that the veteran's rash appeared like solid red bumps under 
the skin on his back, chest, arms, and face.  She stated that 
the rash would come periodically and sometimes lasted for a 
week.  She testified that the veteran had suffered episodes 
of the rash continuously since 1958.  She further reported 
that the veteran's rash was sometimes accompanied by chills 
and fever.     

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the May 2007 VA medical opinion finding 
no nexus between the veteran's skin disability and his period 
of active service is the most probative and persuasive 
evidence because the VA examiner supported the opinion with a 
comprehensive review of the entire claims file and a thorough 
physical examination.  Furthermore, there are no contrary 
medical opinions of record.    

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between a skin disability and military 
service.  

The veteran and his wife contend that his current skin 
disability is related to his active service.  However, as 
laypersons, they are not competent to give a medical opinion 
on diagnosis, causation, or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran and his wife are competent to give evidence 
about what they experienced.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first       post-service evidence 
of the veteran's skin disability is in December 2005, 
approximately 50 years after his separation from service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board notes that the veteran has 
submitted statements from former employees of medical clinics 
regarding treatment for a skin disorder.  However, those 
statements do not serve to demonstrate that it is as likely 
as no that any current skin disorder was incurred in service 
because they do not show treatment for a skin disorder during 
the veteran's service or provide any nexus between any 
current skin disorder and the veteran's service.

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's skin 
disability developed in service.  Therefore, the Board 
concludes that the current skin disability was not incurred 
in or aggravated by service.  As the preponderance of the 
evidence is against the claim for service connection, the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2005, March 2006, 
and May 2006; rating decisions in February 2006 and June 
2006; statements of the case in May 2006 and January 2007; 
and supplemental statements of the case in January 2007 and 
July 2007.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the February 2008 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

   
ORDER

New and material evidence having been submitted, the claim 
for service connection for an acquired psychiatric disorder 
is reopened.  To that extent only the claim is allowed.

Entitlement to service connection for an acquired psychiatric 
disorder is denied.  

Entitlement to service connection for a skin disability is 
denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


